737 N.W.2d 714 (2007)
Brian NUCKOLS, Claimant-Appellant,
v.
BLUE CROSS BLUE SHIELD OF MICHIGAN, Defendant, and
Department of Labor & Economic Growth/Unemployment Agency, Appellee.
Docket No. 133955. COA No. 277137.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for reconsideration of this Court's June 26, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.